Appellant was convicted of the crime of statutory rape, committed upon a ten year old girl, and he appeals from the judgment.
The record discloses a state of facts the nature of which are such that no useful purpose could be served by reciting them. Such objections as were made during the trial to the admission and exclusion of evidence, and exceptions to the court's rulings thereon, present no reversible error. No exceptions were taken to the instructions, and they are not here for review.
Appellant assigns as error the insufficiency of the evidence to sustain the verdict and judgment entered thereon, and particularly emphasizes the insufficiency of the evidence to establish penetration, and corroboration of the prosecutrix. We have examined the record fully and have reached the conclusion that there is sufficient competent evidence to support the verdict and judgment. No reversible error appearing, the judgment is affirmed.
William A. Lee, C.J., and Wm. E. Lee, Givens and Taylor, JJ., concur. *Page 24